Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Amendment

The reply filed on September 2, 2022, is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted amended claims 21-40 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 21 - 40 are directed towards space capacities in connection with forward contracts and the trading / bidding with respect to said space capacities in so called various transportation modes. This is separate and distinct from the previous version of claims 1 - 20 which were directed towards the determination of so called virtual hubs (origins/destinations) and routes between them as they relate to (apparently) space capacities. 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation by examiner for prosecution on the merits.  Accordingly, claims 21 -40 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Please note further that the several non-compliant docket entries on September 2, 2022, have all been marked by examiner  "do not enter", including any claim sets, any  compact discs, any drawings, any abstract(s), any remarks / arguments and any specifications. 
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698          
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698